Citation Nr: 0504873	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for cervical disc 
disorder with right arm numbness. 

4.  Entitlement to service connection for a right ankle 
disorder (claimed as ankle swelling).

5.  Entitlement to service connection for a left ankle 
disorder (claimed as ankle swelling).

6.  Entitlement to service connection for sleep apnea.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. C.J.


ATTORNEY FOR THE BOARD

S. Yim, Associate Attorney

INTRODUCTION

The veteran served on active duty from July 6, 1972, to July 
27, 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision issued by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  The hearing transcript is of 
record.  As discussed in more detail below, at the hearing, 
the veteran indicated his desire to withdraw from further 
consideration three other issues also perfected for appeal - 
service connection for cervical disc disorder with right arm 
numbness, bilateral ankle disorder (claimed as ankle 
swelling), and sleep apnea.  Accordingly, the only issues now 
before the Board for appellate review are the service-
connection claims for a right and left knee disorder.  




FINDINGS OF FACT

1.  A right knee disorder was not noted on the April 1972 
service enlistment examination report or at the veteran's 
entry into the period of service in July 1972.

2.  It is not shown by clear and unmistakable evidence that a 
right knee disorder, diagnosed as a right medial meniscus 
tear, existed prior to the veteran's period of active duty 
and did not permanently worsen in service.

3.  Residuals of a right medial meniscus tear are currently 
present.

4.  No left knee disorder was present in service or 
manifested within one year thereof, and the veteran's current 
left knee disorder, diagnosed many years after service 
discharge, is not etiologically related to service.  

5.  The veteran has indicated during sworn testimony at a May 
2004 videoconference hearing that he has withdrawn his appeal 
for the issues of entitlement to service connection for a 
cervical disc disorder with right arm numbness, a bilateral 
ankle disorder (claimed as ankle swelling), and sleep apnea.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has not 
been rebutted and service connection for a right knee 
disorder, diagnosed as a right medial meniscus tear, is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).

2.  A left knee disorder was not incurred or aggravated 
during service, and the incurrence or aggravation of 
arthritis of the left knee during active duty may not be 
presumed.  38 U.S.C.A. § 1101, 1110, 1111, 1112, (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).

3.  The criteria for withdrawal of the substantive appeal for 
the issues of entitlement to service connection for a 
cervical disc disorder with right arm numbness, a bilateral 
ankle disorder (claimed as ankle swelling), and sleep apnea 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2004) are applicable to the veteran's claims.  Insofar as 
the Board's decision herein constitutes a complete grant of 
entitlement to service connection for a right knee disorder, 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to this issue.

With respect to service connection for a left knee disorder, 
the Board is aware that, in November 2000, the President 
signed into law the VCAA.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, this law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  The veteran filed his claim in March 1999, prior 
to VCAA's enactment.

In this case, VA's duties have been fulfilled to the extent 
possible.  The RO, in a letter dated in April 2001, advised 
the veteran what information and evidence was needed to 
substantiate his claim for entitlement to service connection 
for a left knee disorder.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  

Although the VCAA notice letter that was provided to the 
veteran does not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran, 
including Social Security Administration records.  The Board 
is not aware of a basis for speculating that any other 
relevant VA or private evidence, which is not currently of 
record.  The veteran testified before the undersigned that he 
was unable to obtain private medical records dated soon after 
he left service because the physician had died.  Therefore, 
these records are not obtainable.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision.  There is no evidence that the 
veteran manifested a left knee disorder during service or 
until nearly 30 years after his release from service, or that 
establishes an event, injury or disease in service, which may 
be linked to a current left knee disorder.  Further 
development is not needed in this case because there is 
sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.

II.  Knee disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).  A veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
VA still had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability preexisted service.  If VA met this burden, then 
it had the burden to rebut the presumption of soundness by 
the preponderance of the evidence (which is a lower standard) 
that the preexisting disorder was not aggravated by service.  
Pursuant to the new Wagner two-step analysis, VA must now 
show by clear and unmistakable evidence that the preexisting 
disorder was not aggravated during service (which is a higher 
standard).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996)  .

With respect to the merits of the veteran's claim, he 
essentially contends that he injured his knees during 
service.  

As a preliminary matter, the Board notes that the veteran's 
Form DD 214 documents his service on active duty for less 
than one month, from July 6, 1972 to July 27, 1972.  The 
veteran was discharged after this period due to "erroneous 
enlistment" based upon, apparently, the discovery of a pre-
existing "physical disability" shortly after commencement 
of service that rendered him unfit for further duty 
(discussed in further detail below).  Nonetheless, given that 
Form DD 214 does indicate honorable discharge despite 
separation after a brief service period and the lack of any 
evidence of an administrative decision to date revising the 
character of discharge documented in DD 214, the Board finds 
that there is no issue as to the character of the veteran's 
discharge that prevents the Board from now reviewing this 
claim.  

The veteran's service medical records include the April 1972 
enlistment medical examination report and report of medical 
history, which are completely devoid of any notation as to a 
knee problem or any musculoskeletal abnormality.  The 
enlistment medical examination bears a stamped notation dated 
on July 6, 1972, that there were no known defects 
disqualifying the veteran from enlistment as of this date. 
The records show that the veteran had affirmatively denied 
having, or having had, any musculoskeletal problem upon 
enlistment.  

Soon after beginning active duty, the veteran was treated for 
a right knee disorder.  Service medical records dated on July 
11, 1972, show that the veteran reported having had a right 
knee injury playing sandlot football "last January" - 
presumably indicating January of 1972, prior to active 
service.  He was diagnosed with right medial meniscus tear, 
and was recommended for Medical Board review.  The record 
does not include evidence of a full physical examination 
coincident with separation.  Rather, the record includes 
findings of the Medical Board on July 19, 1972, indicating 
that the veteran was not physically qualified for service due 
to "right medial meniscus tear" arising from a pre-existing 
injury, that he was enlisted in error, and that he be 
discharged from duty.  This document bears the veteran's 
signature.  There is nothing in the service medical records 
to indicate that the veteran had re-injured his right knee in 
service, or that he injured his left knee therein; rather, 
the 1972 report of the pre-existing football injury 
essentially documents the symptomatic nature of the right 
knee problem shortly after commencement of service.      

Basically, in this claim, the veteran maintains that his 
current bilateral knee disorder stems from an injury incurred 
during swim practice in service.  In numerous written 
statements submitted during the appeal and as documented in 
the Board hearing transcript, the veteran relayed an account 
of how he was pushed by an "officer in charge" while on a 
diving board and that he hit both knees on the corner of the 
diving platform.  This incident allegedly occurred on June 7, 
1972.  See transcript, pp. 5-6.  (The Board presumes that 
there might have been some confusion as to the date of the 
alleged injury and that the veteran probably had intended to 
report July 7, 1972, as the date of this incident, as he did 
not commence active service until July 6, 1972.)  Also of 
record are recently-submitted layperson statements from two 
friends who reportedly served with the veteran and witnessed 
this incident; in other layperson statements, the authors 
state that the veteran apparently had no knee problems before 
service.  Ms. C. J., the veteran's sister, testified at the 
hearing that her brother came home from service with a limp.  
See transcript, pp. 8-9.  

It also is noted that the veteran admitted to having played 
football in high school, but specifically denied having had a 
pre-existing injury that affected his knees.  In further 
support of his position that he had no pre-existing injury, 
he stated that he did not play football during the winter 
(apparently referring to the service medical records 
documenting the report of football injury in January, 
presumably, in 1972 - see above).  See p. 16, hearing 
transcript.  He also submitted a copy of his high school 
record documenting participation in the Reserve Officers 
Training Corps. (ROTC) program during the second semester of 
the 1969-1970 school year and first semester of the 1971-1972 
school year, purportedly to show that, to have had 
participated in ROTC, he had to have been in good physical 
health before service (i.e., he did not have knee problems 
before service).  At the hearing (see p. 16, transcript), he 
reported that he stopped playing football altogether when the 
ROTC program commenced. 

Nonetheless, the Board also must carefully examine the 
various pieces of evidence that tend to weaken or contradict 
the veteran's position that the in-service swimming incident 
occurred as alleged and that he had no pre-existing knee 
problem.  For instance, the service medical records clearly 
document the veteran's report on July 11, 1972, that he had a 
football injury in the "past January."  This documentation 
is a contemporaneous memorialization of a then-recent 
incident (as compared to the veteran's report at the May 2004 
hearing, more than three decades after service, that he did 
not have a football injury before service and stopped playing 
football altogether when he entered ROTC).  In addition, the 
high school ROTC record does not conclusively rule out the 
possibility of a pre-existing football injury because, even 
assuming that the veteran was in sound health through the 
first semester of the 1971-1972 high school year so as to 
permit ROTC participation, there still would have been a time 
gap of several months between the end of the 1971 calendar 
year (that is, end of the first semester of the school year) 
and performance of the enlistment medical examination in 
April 1972.  Indeed, the service medical records indicate 
that the veteran had a football (right knee) injury in 
January 1972, which would place the injury after the end of 
the first semester of the 1971-1972 school year, but before 
the enlistment medical examination.    

In this connection, the Board also acknowledges the veteran's 
allegations throughout the appeal that his service records 
are inaccurate and cannot be relied upon.  In particular, he 
maintains that the Medical Board records resulting in 
discharge for erroneous enlistment bear his forged signature.  
He also alleges that "Navy officials" tampered with his 
service medical records and that he was denied service awards 
rightfully due to him.  See, e.g., VA Form 9.  These 
allegations apparently have been advanced to buttress the 
claim that there is no pre-existing injury and that the 
swimming incident did occur notwithstanding lack of official 
or independent evidence thereof (in essence, something other 
than lay evidence submitted many years after discharge).  
These allegations appear to be simply that, and are not 
supported by the current record.  The Board cannot 
contemplate a plausible reason why the Medical Board or 
military personnel would have acted in such a manner in 1972 
to end the veteran's military career after less than a month 
of service or to deny him entitlement to some then-
undetermined VA compensation benefits in the future.  In this 
regard, the Board notes, as a general matter, that the 
veteran himself does disservice to his own credibility when 
he reports to VA information completely unsubstantiated by 
the record.  See Veterans Health Administration's (VHA) June 
2001 letter documenting the veteran's report to VHA that he 
received a Purple Heart medal, apparently for the purposes of 
obtaining priority status for VHA health care.  The veteran 
served on active duty for less than one month; there is 
nothing in the record to indicate that he had combat service, 
or even foreign service, to warrant the receipt of an award 
given for physical injuries in service.   

Thus, in sum, there is lay evidence of the alleged swimming 
incident, but other evidence tends to diminish the persuasive 
value of the lay evidence for the purposes of proving that 
such an incident did in fact occur as alleged; moreover, 
there is evidence suggesting that the veteran had some pre-
existing right knee problem before enlistment.  

In any event, at bottom, it is incontrovertible that the 
enlistment medical examination report, discussed earlier, 
does not document a pre-existing knee problem.  As of the 
date of commencement of active duty, the veteran was 
documented as having no medical problems disqualifying him 
from service entrance.  Therefore, the Board must find that 
the presumption of soundness as to both knees is applicable 
to this claim.  The burden is on VA to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both pre-existing and not aggravated 
by service.  VA may show lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability is due to the natural 
progress of a pre-existing condition.  See Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 
(July 16, 2003). 

Based on the foregoing evidence, the Board finds, based on 
the April 1972 service enlistment examination report, that no 
knee disorders were noted.  There is no pre-service medical 
evidence that reflects that the veteran was diagnosed with a 
left or right knee disorder prior to his entrance into 
service.  Therefore, he is presumed to have entered service 
without a left or right knee disorder.  

The service medical records show that the veteran quickly 
experienced right knee trouble that prevented him from 
participating in military drills.  As noted, the service 
treatment record shows that the service examiners felt that 
the veteran had injured his right knee while playing on his 
high school football team the previous season.  The veteran 
was discharged based on the findings of a Medical Board on 
July 19, 1972, indicating that the veteran was not physically 
qualified for service due to "right medial meniscus tear" 
arising from a pre-existing injury, that he was enlisted in 
error, and that he be discharged from duty.  This document 
bears the veteran's signature.  There is nothing in the 
service medical records to indicate that the veteran had re-
injured his right knee in service, or that he injured his 
left knee therein; rather, the 1972 report of the pre-
existing football injury essentially documents the 
symptomatic nature of the right knee problem shortly after 
commencement of service.      

According to recent VA outpatient treatment records, the 
veteran has been treated for bilateral knee pain.  According 
to a September 2001 outpatient treatment record, the veteran 
was diagnosed with bilateral degenerative joint disease of 
the knees. 

In light of the Federal Circuit's two-step analysis in 
Wagner, the Board finds that there is no clear and 
unmistakable evidence that a right knee disorder pre-existed 
service and was not aggravated therein.  In fact, the most 
probative evidence of record (the April 1972 service 
enlistment examination report) clearly shows that the veteran 
did not have a right knee disorder at that time.  There is no 
medical evidence dated prior to the April 1972 service 
enlistment examination report diagnosing the veteran with a 
right knee disorder.  The only evidence of record that the 
veteran might have had a preexisting right knee disorder is 
comprised of his own statements to the service examiners in 
July 1972.  Given that he is not a medical expert, he is not 
qualified to diagnose a chronic knee disorder.  This evidence 
alone is sufficient to make the finding that the presumption 
of soundness is not rebutted.  Since a clear preponderance of 
the evidence reflects that a right knee was present during 
the veteran's one-month of active duty and has been 
continuously symptomatic since, entitlement to service 
connection for a right knee disorder is warranted.  

On the other hand, the Board finds that there is no evidence 
that the veteran was diagnosed with a left knee disorder 
before or during service.  As noted above, the April 1972 
service enlistment examination report is negative for 
findings of a left knee disorder.  The first diagnosis of a 
left knee disorder was many years after the veteran's 
discharge from service.  

The service medical records, including the Medical Board 
findings, are negative for complaints or treatment of a left 
knee disorder.

The veteran maintains that he injured his left knee in a 
swimming pool accident while on active duty.  There is no 
objective evidence documenting that this accident ever 
occurred.  Furthermore, as noted earlier, the veteran's 
recollection of past events has not been consistent since he 
was discharged from service.  

Here, the Board notes that, although the appellant is 
competent to testify as to symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  As the 
appellant has not shown he has any such specialized 
experience or training, his contention lacks probative weight 
in comparison to the medical evidence of record.

The veteran has not identified any medical evidence that 
relates a current left knee disorder to an injury or trauma 
during service.  Without evidence of a left knee disorder 
during service or arthritis within a year after service 
discharge, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently has a current left knee disorder to an 
injury or trauma during service.  There is not an approximate 
balance of evidence.  There is evidence not favorable to the 
claim that is of more probative value than the favorable 
evidence, and it is not error for the Board to favor certain 
evidence.  The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity.  
For the reasons stated, with the lack of documented exposure 
to acoustic trauma or medical finding of a current left knee 
disorder to an injury or trauma during service or arthritis 
within a year of discharge, the Board finds, as fact, that 
the veteran does not have a left knee disorder due to 
service.


III.  Withdrawn issues

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. §§ 20.202, 20.204 (2004).

During a May 2004 videoconference hearing before the 
undersigned, the veteran withdrew his appeal for the claims 
of entitlement to service connection for cervical disc 
disorder with right arm numbness, bilateral ankle disorder 
(claimed as ankle swelling), and sleep apnea.  The transcript 
of the hearing is of record.

This evidence constitutes written withdrawal of the 
substantive appeal with regard to this issue.  38 C.F.R. 
§ 20.204.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the issues of entitlement to service 
connection for cervical disc disorder with right arm 
numbness, bilateral ankle disorder (claimed as ankle 
swelling), and sleep apnea.  These appeals are dismissed.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is denied.

Service connection for cervical disc disorder with right arm 
numbness, bilateral ankle disorder (claimed as ankle 
swelling), and sleep apnea is dismissed.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


